Locher, J.,
dissenting. As I am convinced that the majority has misapplied the Double Jeopardy Clause in the present action, I must respectfully dissent.
It is beyond dispute that a defendant found guilty of a lesser included offense but acquitted on the greater charge may not, consonant with the mandates of the double jeopardy prohibition, be retried on the latter. The same result does not follow, however, where, as in the case at bar, defendant pleaded to the lesser offense and the greater was consequently dismissed *425without trial. To date, all federal circuit courts of appeals that have addressed the legal issue present in such a scenario have held that a party may be retried as to the greater offense when the original judgment has been set aside. Hawk v. Berkemer (C.A. 6, 1979), 610 F. 2d 445; Lowery v. Estelle (C.A. 5, 1983), 696 F. 2d 333; United States v. Barker (C.A. 9, 1982), 681 F. 2d 589; Klobuchir v. Commonwealth of Pennsylvania (C.A. 3,1981), 639 F. 2d 966; United States v. Myles (D.D.C. 1977), 430 F. Supp. 98, affirmed without opinion (C.A.D.C. 1978), 569 F. 2d 161; United States v. Williams (C.A. 8, 1976), 534 F. 2d 119; United States v. Johnson (C.A. 4, 1976), 537 F. 2d 1170; United States v. Anderson (C.A. 7, 1975), 514 F. 2d 583; United States, ex rel. Williams, v. McMann (C.A. 2, 1970), 436 F. 2d 103; Ward v. Page (C.A. 10, 1970), 424 F. 2d 491.
In reaching their decisions, these federal appellate courts have essentially followed a two-step process of analysis. First, they have held that in the context of multiple trials for the same offense, the principle of double jeopardy is not implicated unless an attempt has been made to retry a party on a charge for which he has already been acquitted. Lowery v. Estelle, supra, at 340; Hawk v. Berkemer, supra, at 447; Ward v. Page, supra, at 493. Secondly, relying upon the United States Supreme Court’s decision in United States v. Scott (1978), 437 U.S. 82, the courts have ruled that where a charge on an offense has been dismissed as a result of a plea to a lesser included offense, defendant has not been acquitted of the greater. Klobuchir v. Commonwealth of Pennsylvania, supra, at 969; United States v. Barker, supra, at 591. As the court stated in Scott, supra, at 97, quoting United States v. Martin Linen (1977), 430 U.S. 564, 571:
“* * * [A] defendant is acquitted only when ‘the ruling of a judge, whatever its label, actually represents a resolution [in the defendant’s favor], correct or not, of some or all of the factual elements of the offense charged.’ ”
The province of the jurisprudential philosophy expressed in the aforementioned decisions is manifest, given the underlying policy of the double jeopardy guarantee. Clearly, the primary objective of this constitutional right is to proscribe the physical, emotional and financial “harassment” of parties through repeated prosecutions for the same criminal offense. Green v. United States (1957), 355 U.S. 184; State v. Thomas (1980), 61 Ohio St. 2d 254. The policy is not violated where the defendant has not truly “run the judicial gauntlet” and, indeed, has voluntarily chosen, by pleading guilty, to end all inquiry into his guilt and where no prosecutorial misconduct, necessitating the retrial, is either present or alleged.
By improperly accepting, over the prosecution’s objections, appellee’s guilty plea to lesser charges, based on its own misúnderstanding of the effect such pleas would have on subsequent jury instructions,4 the trial court clearly *426abused the discretion granted it under Crim R. 11(C)(2).5 Therefore, appellant is entitled to vacation of the earlier judgment and trial of appellee on the murder charge. Such a result would be consistent with current constitutional standards and would in no way contravene the policy underlying the Double Jeopardy Clause. The prosecution acted in good faith by bringing all possible charges against appellee in a single proceeding and, but for the court’s error, all relevant issues of criminal culpability would have been resolved therein.
The majority also errs in the case at bar when it writes that the United States Supreme Court’s pronouncement in Blockburger v. United States (1932), 284 U.S. 299, establishes the standard for determining whether offenses are “sufficiently distinguishable” to avoid the double jeopardy prohibition against multiple punishments for the same offense. This court explicitly repudiated such an argument in State v. Moss (1982), 69 Ohio St. 2d 515 [23 O.O.3d 447], where we held that the Blockburger test is merely a rule of statutory construction and is not to be used alone to divine legislative intent where other tests may be utilized to discern such intent. The majority simply ignores restrictions so recently placed on the applicability of Blockburger to double jeopardy questions involving alleged multiple punishments.
Thus, on the basis of the aforementioned reasons, I dissent from today’s opinion which affirms the erroneous ruling of the court of appeals.

 The trial court wrongly concluded that appellee’s guilty plea to the lesser offense operated to activate his double jeopardy protections and would have precluded the rendition of jury in*426structions on such offenses were the case to have proceeded to trial. By pleading guilty to the offenses, however, appellee effectively waived his right to a charge on such offenses as his plea represented an admission of culpability. See Forthoffer v. Swope (C.A. 9, 1939), 103 F. 2d 707. Thus, this court’s holding in State v. Loudermill (1965), 2 Ohio St. 2d 79 [31 O.O.2d 60], was in-apposite to the trial court’s decision herein.


 Crim. R. 11 (C)(2) provides, in pertinent part: “In felony cases the court may refuse to accept a plea of guilty * *